The plaintiff, a stranger to Frances A. Cole, the deceased, sues her executor and heirs at law and next of kin for the specific performance of an agreement by which the deceased is alleged to have agreed to devise and bequeath to him all her property which she should own at the time of her death. Order granting, upon reargument, plaintiff’s motion to strike out the defense contained in the amended answers of defendants and denying said defendants’ cross-motions to compel plaintiff to reply thereto, unanimously reversed, with twenty dollars costs and disbursements, the plaintiff’s motion denied, and the cross-motions of the defendants granted. Plaintiff to reply within ten days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer and Cohn, JJ.